DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, it is not clear what exactly the phrase “for performing” modifies; it is not clear if it should be read as “sending… indication information… for performing a first service…” or as “… a first channel for performing a first service…”, or something else? Further, at line 4, it is not clear how the phrase “and the indication information…” is related to the expression appearing before the “and”. The sentence at lines 2-7 is tangled, and it should be clarified. At lines 8-9, it is not clear what the relationship is between “the configuration information” and the “indication information” is because the relationship as recited seem to contradict the relationship between the two recited at lines 3-4. 
In claim 13, there are the same indefiniteness addressed above for claim 1. A clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,979,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the same concept as in the patented claims is claimed in the present claims albeit from a different perspective. For example, the patented claims recite the method and apparatus from a terminal side whereas the present claims recite the method and apparatus from a base station side. Thus, the difference only lies in how the technique is described of the same technique. Therefore, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to modify the communication technique so that the same method can be actively performed by a base station as opposed to the passive voice used in the patented claim, where the claim recites the method from the terminal’s viewpoint. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., US 2007/0135142 (Butler).
Butler discloses dual event slotted paging.
Regarding claims 1 and 13, Butler teaches a network-side equipment and an information transmission method, comprising: sending, by a base station, indication information on a first channel for performing a first service to a terminal which is performing the first service (BSC 14 transmits a quick page message at step 42 on a quick paging channel, and full page message at step 44 on a full paging channel, via one or more base stations 12. [0034]), wherein the indication information is used for triggering the terminal to monitor a second channel to detect configuration information and the indication information comprises at least one of information associated with the second channel or a timing instance at which the terminal monitors the second channel, the second channel being used for performing a second service (The quick page message indicates that a request to communicate has been received and that the receiving communication terminals should process a highly encoded full paging channel transmitted during the next full paging slot for a more detailed, full page message. A communications terminal monitors full paging channel after a quick page message has been received on the quick paging channel. [0009]). Butler fails to specifically teach the first service having a higher priority than the second service, and sending by the base station, the configuration information for the terminal on the second channel according to the indication information. Regarding the priority, Butler first receives the quick page message on the quick paging channel in order for anything after that to happen. Thus, it can be concluded that the quick page message has a higher priority than the second service. Regarding the configuration information, Butler teaches monitoring the second channel (full paging channel) and detecting a full paging message sent by the base station on the second channel (full paging channel) according to the indication information (quick paging message). Thus, the two channel setup for communicating indication information in order to trigger receiving a different information is taught by Butler. Using this technique, communicating any other information, such as configuration information, would have been within the skill of an artisan working in the field of wireless communication. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Butler to send other information, such as configuration information, without changing concept of the channel setup taught.
Regarding claims 2 and 14, Butler teaches that the first channel comprises a data channel or a control channel for the first service, and the second channel comprises a data channel or a control channel for the second service (paging channel is a type of control channel).
Regarding claims 4 and 16, Butler teaches the information associated with the second channel comprises at least one of the following: one or more control channel search spaces or Control Resource Sets (CORESETs) corresponding to the second channel, time-domain resources of the second channel, or frequency-domain resources of the second channel (Fig. 2 shows the time-domain resources of the full paging channel (the second channel)).
Regarding claims 9 and 21, Butler inherently teaches that the indication information is carried along with service data of the first service on the first channel by puncturing a portion of the service data (carrying a quick paging message in a quick paging channel).
Regarding claims 5-8, 10-12, 17-20 and 22-24, Butler fails to specifically teach the limitations. However, these are routinely utilized functions in the field of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to implement the teaching of butler by adopting some of the commonly used functions as recited in the present claim limitations to make a working method/device. 

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, in this case, the double patenting rejection has to be overcome. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Oteri et al. PG Pub., the Hosseini et al. PG Pub. and the Fu et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIN JUNG/Primary Examiner, Art Unit 2472